Citation Nr: 0804001	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for lumbar strain.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.  

4. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left shoulder 
disability.  

5. Whether new and material evidence has been presented to 
reopen the claim of service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD
J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1976 to August 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2002 and in March 2003 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1. In a rating decision in July 1994, the RO denied service 
connection for a lumbar strain; after the veteran was 
notified of the adverse determination and of his appellate 
rights he did not appeal the rating decision.   

2. The additional evidence, pertaining to the application to 
reopen the claim of service connection for lumbar strain 
since the rating decision in July 1994, is either not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, or it does not raise a 
reasonable possibility of substantiating the claim, or it 
does not bear directly and substantially upon the specific 
matter under consideration, or it does not relate to an 
unestablished fact necessary to substantiate, or it is 
cumulative.   

3. In a rating decision in July 1994, the RO denied service 
connection for hearing loss; after the veteran was notified 
of the adverse determination and of his appellate rights he 
did not appeal the rating decision.  



4. The additional evidence, pertaining to the application to 
reopen the claim of service connection for hearing loss since 
the rating decision in July 1994, does not bear directly and 
substantially upon the specific matter under consideration, 
or it does not relate to an unestablished fact necessary to 
substantiate, or it is history provided by the veteran 
unenhanced by any medico-evidentiary value by a medical 
professional.

5. In a rating decision in July 1994, the RO denied service 
connection for tinnitus; after the veteran was notified of 
the adverse determination and of his appellate rights he did 
not appeal the rating decision.

6. The additional evidence, pertaining to the application to 
reopen the claim of service connection for tinnitus since the 
rating decision in July 1994, is history provided by the 
veteran unenhanced by any medico-evidentiary value by a 
medical professional. 

7. In a rating decision in July 1994, the RO denied service 
connection for left shoulder disability; after the veteran 
was notified of the adverse determination and of his 
appellate rights he did not appeal the rating decision.  

8. The additional evidence, pertaining to the application to 
reopen the claim of service connection for a left shoulder 
disability since the rating decision of July 1994, does not 
bear directly and substantially upon the specific matter 
under consideration, or it does not relate to an 
unestablished fact necessary to substantiate. 

9. In a rating decision in July 1994, the RO denied service 
connection for hemorrhoids; after the veteran was notified of 
the adverse determination and of his appellate rights he did 
not appeal the rating decision.   

10. The additional evidence, pertaining to the application to 
reopen the claim of service connection for hemorrhoids since 
the rating decision in July 1994, is cumulative. 




CONCLUSIONS OF LAW

1. The rating decision in July 1994 by the RO, denying 
service connection for lumbar strain, became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.104(a) (2007).

2. The additional evidence received since the rating decision 
in July 1994 is not new and material, and the claim for 
service connection for lumbar strain is not reopened. 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2001, 2007).

3. The rating decision in July 1994 by the RO, denying 
service connection for hearing loss, became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.104(a) (2007).

4. The additional evidence received since the rating decision 
in July 1994 is not new and material, and the claim for 
service connection for hearing loss is not reopened. 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 ( 2001 2007).

5. The rating decision in July 1994 by the RO, denying 
service connection for tinnitus, became final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.104(a) (2007).

6. The additional evidence received since the rating decision 
in July 1994 is not new and material, and the claim for 
service connection for tinnitus is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2001, 2007).

7. The rating decision in July 1994 by the RO, denying 
service connection for left shoulder disability, became 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.104(a) (2007).

8. The additional evidence received since the rating decision 
in July 1994 is not new and material, and the claim for 
service connection for left shoulder disability is not 
reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §3.156 (2001, 2007).

9. The rating decision in July 1994 by the RO, denying 
service connection for hemorrhoids, became final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.104(a) (2007).

10. The additional evidence received since the rating 
decision in July 1994 is not new and material, and the claim 
for service connection for hemorrhoids is not reopened. 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2001, 2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.



The VCAA notice requirements in new and material evidence 
claims must include notice of the evidence and information 
that is necessary to reopen the claims and the evidence and 
information that is necessary to establish the underlying 
claims for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2002, in November 2002, and in 
March 2006.  The veteran was notified that new and material 
was needed to reopen the claims of service connection, that 
is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
that pertained to the reason the claim was previously denied.  
The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim. The notice included the 
provisions for rating a disability and for the effective date 
of the claim.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in June The veteran was notified that new and material was 
needed to reopen the claim of service connection, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason the claim was previously denied.   
The notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf. He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim. The notice included the 
provisions for rating a disability and for the effective date 
of the claim.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in May 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

To the extent VCAA notices of January 2002 and November 2002 
contained part of the old regulatory definition of new and 
material evidence, the notice was deficient. The procedural 
defect was cured without prejudice to the veteran because the 
veteran was notified of the current regulatory definition on 
new and material evidence in the statements of the case, 
dated in February 2004 and in September 2004.  And the RO 
essentially considered both versions in adjudicating the 
claims to reopen as evidenced by the statements of the case 
and by the supplemental statements of the case in June 2007. 

As the content-error did not affect the essential fairness of 
the adjudication of the claims, the presumption of 
prejudicial error as to the content-error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  On the applications to reopen, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

As new and material evidence has not been presented and as 
there is no additional evidence to obtain, the Board 
concludes that the duty-to- assist provisions of the VCAA 
have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in July 1994, the RO denied service 
connection for lumbar strain, hearing loss, tinnitus, a left 
shoulder disability, and hemorrhoids.  The RO found that 
chronic lumbar strain, hearing loss, tinnitus, a left 
shoulder disability, and hemorrhoids were not shown during 
service and except for hemorrhoids were not shown after 
service. 

After the veteran was notified of the adverse determinations 
and of his appellate rights, he did not appeal the adverse 
determinations and the rating decision by the RO became final 
based on the evidence then of record. 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a). 

The evidence of record and considered by the RO at the time 
of the rating decision in July 1994 is summarized as follows:  



Service medical records show that in December 1979 the 
veteran complained of low back pain.  The examination was 
normal, and the impression was mild low back strain.  In 
November 1986, the veteran complained of lower back pain.  
The pertinent finding was tenderness in the right lumbar 
area, and the assessment was back strain.  In March 1991, the 
veteran slipped on ice and fell on his backside.  The 
pertinent finding was left knee ligament strain.  On 
separation examination, the veteran denied recurrent back 
pain, and evaluation of the spine was normal.    

The service medical records, including the report of 
separation examination, contain no complaint, finding, 
history, or treatment of hearing loss, tinnitus, a left 
shoulder disability, or hemorrhoids. 

After service, on VA examination in October 1993 the veteran 
complained of back and left shoulder pain without a history 
of injury.  The veteran thought that he started to have 
hemorrhoids in 1987 or 1988, but he had not sought treatment.  
The impression was back and left shoulder pain without 
objective evidence of abnormality and a history compatible 
with hemorrhoids.  On audiology testing, hearing was within 
normal limits.  The veteran denied tinnitus. 

Current Application

Although the prior rating decision became final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The veteran submitted the current application to reopen the 
claims of service connection in December 2001 and in February 
2002. 

Prior to August 29, 2001, the regulatory definition of new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears  directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in  order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

Since August 29, 2001, under the current regulatory 
definition, new evidence means existing evidence not 
previously submitted to agency decision makers; material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v.  
Principi, 3 Vet. App. 510, 513 (1992).

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Additional Evidence and Analysis

Lumbar Strain 

On the claim of service connection for lumbar strain, in 
order that the additional evidence may be considered new and 
material under either the old or current regulatory 
definition of new and material evidence, the evidence must 
relate to the basis for the prior denial of the claim, that 
is, the absence of a chronic lumbar strain during service. 

The additional evidence consists of the following items:



Item (1) consists of medical records of the veteran's 
employer, the United States Postal Service; private medical 
records; records of a private physician; records of the 
Department of Labor, Office of Workers'Compensation Program; 
and post-service service department records.  The records 
show that in March 1999 the veteran, a letter carrier, 
reported that he injured his lower back at work.  X-rays 
revealed a pars interarticularis defect at L5, which was 
described as a normal variant, and no associated 
spondylolisthesis.  The diagnosis was back strain.  In 
November 2001, the veteran was seen for back pain without 
acute trauma, and the assessment was left low back strain.  
Later in November 2001, the veteran reported that he had 
reinjured his back at work.  In December 2001, the veteran 
was in a vehicle accident and suffered acute lumbar strain.  
In March 2002, the veteran continued to have radiating back 
pain.  In April 2002, it was noted that the veteran had 
developed low back pain radiating to a lower extremity in 
October 2001 while working for the U.S. Postal Service in a 
job requiring very frequent lifting, carrying, and prolonged 
standing and that in November 2001 a MRI revealed 
degenerative disc disease at L4-5.  In April 2002, the 
veteran had a L4-L5 hemilaminotomy and diskectomy. In October 
2003, the veteran had a lumbar fusion at L4-5. 

This evidence is not new and material because it opposes, 
rather than supports, the claim as the evidence shows that 
the current low back disability, degenerative disc disease of 
the lumbar spine at L4-5, which required surgical treatment, 
is attributed to occupational disease due to the veteran's 
work as a letter carrier with the U.S. Postal Service and not 
due to the lumbar strain during service.  For this reason, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim under the 
old regulatory definition of new and material evidence and it 
does not raise a reasonable possibility of substantiating the 
claim under the current regulatory definition of new and 
material evidence.   

Item (2) consists of a statement of the veteran's spouse, 
dated in April 2002.  She stated that in May 1994 she took 
the veteran to an emergency room for lower back pain and that 
the veteran was given a shot, a muscle relaxer, pain 
medication, seven days of bed rest.  

This evidence is not new and material because it does not 
bear directly and substantially upon the specific matter 
under consideration, that is, whether the current low back 
disability, degenerative disc disease of the lumbar spine at 
L4-5, is related to lumbar strain during service under the 
old regulatory definition of new and material evidence and it 
does not relate to an unestablished fact necessary to 
substantiate the claim, that is,  whether the current low 
back disability, degenerative disc disease of the lumbar 
spine at L4-5, is related to lumbar strain during service 
under the current regulatory definition of new and material 
evidence.

Item (3) consists of a statement of the veteran, dated in 
June 2003.  In addition to the documented complaints of back 
pain during service, the veteran stated that he was treated 
for back pain in June 1990. 

This evidence is not new and material because it is 
cumulative evidence, that is, supporting evidence of 
previously considered evidence, namely, evidence of back pain 
during service, which has been previously considered by the 
RO in its rating decision in July 1994.  And cumulative 
evidence does not meet the standard of new and material 
evidence under either the old or current regulatory 
definition of new and material evidence. 

Item (4) consists of a report, dated in February 2002, of the 
Department of Labor.  In the report, the Department of Labor, 
Office of Workers' Compensation Program, notified the veteran 
that the lumbar disc disease, herniation, (L4-5) was accepted 
as an occupational disease. 

This evidence is not new and material because it opposes, 
rather than supports, the claim as the evidence shows that 
the current low back disability, degenerative disc disease of 
the lumbar spine at L4-5, which required surgical treatment, 
is attributed to occupational disease due to the veteran's 
work as a letter carrier with the U.S. Postal Service and not 
due to the lumbar strain during service.  For this reason, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim under the 
old regulatory definition of new and material evidence and it 
does not raise a reasonable possibility of substantiating the 
claim under the current regulatory definition of new and 
material evidence.  

Hearing Loss 

On the claim of service connection for hearing loss, in order 
that the additional evidence may be considered new and 
material under either the old or current regulatory 
definition of new and material evidence, the evidence must 
relate to the basis for the prior denial of the claim, that 
is, the absence of hearing loss during service. 

The additional evidence consists of the following item:

Item (5) consists of a report, dated in April 2005 of a 
private physician.  The physician reported that the veteran 
had sensorineural hearing loss and noting that the veteran 
had a history of noise exposure during service. 

This evidence is not new and material because it does not 
bear directly and substantially upon the specific matter 
under consideration, that is, whether hearing loss, if 
present, had onset during service, under the old regulatory 
definition of new and material evidence and it does not 
relate to an unestablished fact necessary to substantiate the 
claim, that is, whether hearing loss, if present, had onset 
during service, under the current regulatory definition of 
new and material evidence.

Also, under precedent case law, a history of noise exposure 
during service provided by the veteran unenhanced by any 
additional medical comment does not transform the history 
into competent medical evidence to reopen the claim.  Leshore 
v. Brown, 8 Vet. App. 406 (1995) (citing Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Tinnitus 

On the claim of service connection for tinnitus, in order 
that the additional evidence may be considered new and 
material under either the old or current regulatory 
definition of new and material evidence, the evidence must 
relate to the basis for the prior denial of the claim, that 
is, the absence of tinnitus during service. 

The additional evidence consists of the following items:

Item (6) consists of post-service service department records.  
The records show that in March 2002 the veteran complained of 
ringing in his ears for twenty years and that it had become 
worse over the last few months.  The assessment was tinnitus.  
In April 2002, tinnitus was noted. 

This evidence is not new and material by precedent case law 
because history provided by the veteran unenhanced by any 
additional medical comment does not transform the history 
into competent medical evidence to reopen the claim.  Leshore 
v. Brown, 8 Vet. App. 406 (1995) (citing Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Item (7) consists of a report, dated in April 2005 of a 
private physician.  The physician reported that the veteran 
had tinnitus and noted that the veteran had a history of 
noise exposure.  

This evidence is not new and material by precedent case law 
because history provided by the veteran unenhanced by any 
additional medical comment does not transform the history 
into competent medical evidence to reopen the claim.  Leshore 
v. Brown, 8 Vet. App. 406 (1995) (citing Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

Left Shoulder 

On the claim of service connection for a left shoulder 
disability, in order that the additional evidence may be 
considered new and material under either the old or current 
regulatory definition of new and material evidence, the 
evidence must relate to the basis for the prior denial of the 
claim, that is, the absence of left shoulder disability 
during service. 

The additional evidence consists of the following item:

Item (8) consists of post-service service department records.  
The records show that in June 2002 the veteran complained of 
left shoulder pain. 

This evidence is not new and material because it does not 
bear directly and substantially upon the specific matter 
under consideration, that is, whether left shoulder pain, if 
present, had onset during service, under the old regulatory 
definition of new and material evidence and it does not 
relate to an unestablished fact necessary to substantiate the 
claim, that is, whether left shoulder pain, if present, had 
onset during service, under the current regulatory definition 
of new and material evidence.

Hemorrhoids 

On the claim of service connection for hemorrhoids, in order 
that the additional evidence may be considered new and 
material under either the old or current regulatory 
definition of new and material evidence, the evidence must 
relate to the basis for the prior denial of the claim, that 
is, the absence of hemorrhoids during service. 

The additional evidence consists of the following item: 

Item (9) consists of post-service service department records.  
The records show that in March 2002 the veteran complained of 
rectal bleeding and the assessment was probable internal 
hemorrhoid. 

This evidence is not new and material because it is 
cumulative evidence, that is, supporting evidence of 
previously considered evidence, namely, evidence of 
hemorrhoids after service, which has been previously 
considered by the RO in its rating decision in July 1994.  
And cumulative evidence does not meet the standard of new and 
material evidence under either the old or current regulatory 
definition of new and material evidence. 

In summary, for the reasons articulated, the additional 
evidence is not new and material and the claims of service 
connection are not reopened.


As the claims are not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for lumbar strain is not 
reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for hearing loss is not reopened, 
and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for tinnitus is not reopened, and 
the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for a left shoulder disability is 
not reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for hemorrhoids is not reopened, 
and the appeal is denied.


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


